                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

HALEY BRANDEBERRY,           )
                             )
       Plaintiff,            )
v.                           )
                             )                       Case No: 3:20-cv-00974
WONDER PORCELAIN GROUP, LLC, )
d/b/a AMERICAN WONDER        )                       Judge Eli J. Richardson
PORCELAIN                    )                       Magistrate Judge Alistair E. Newbern
                             )
       Defendant.            )


                       PROPOSED INITIAL CASE MANAGEMENT
                                     ORDER

       A.      JURISDICTION: The court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343.

       B.      BRIEF THEORIES OF THE PARTIES:

       For Plaintiff: Plaintiff began working for Defendant on or about March 6, 2017 when she

relocated from Texas to Tennessee to continue working for Defendant. Despite Defendant’s non-

harassment and non-discrimination policies, Defendant provided preferential treatment to

employees of the Chinese national origin over those of the American national origin. For example,

Defendant regularly paid for housing, transportation, and meals for those of Chinese national

origin and did not offer this treatment to those of the American national origin. It became clear to

Plaintiff that Defendant had two quite different standards for those of the American national origin

and those of the Chinese national origin. After Plaintiff brought her complaints to her direct

supervisor and many other superiors, Defendant started to target Plaintiff.

       Plaintiff became pregnant is 2019 and took her maternity leave in December 2019. Plaintiff

returned to work in the beginning of February of 2020, and within two weeks of her return,

Defendant announced that they were “restructuring” Plaintiff’s department, from a Monday-

                                                 1

    Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 1 of 7 PageID #: 110
Friday, 7:30AM – 3:30PM, office/clerical, climate-controlled setting position to an overnight,

twelve (12) hour shift on either Wednesday – Saturday or Sunday – Wednesday factory position,

which caused Plaintiff’s job duties and shift to change drastically. Plaintiff attempted to discuss

these changes with Defendant and Defendant responded by telling Plaintiff to accept the changes

or quit. Feeling Plaintiff had no other choice, Plaintiff submitted her two-week notice on or about

February 24, 2020. Defendant’s “restructuring” of Quality Control was done in retaliation to

Plaintiff’s numerous complaints against the company’s discriminatory practices and disregard to

worker safety.

       For Defendant: Defendant is a high-quality porcelain tile manufacturer in Lebanon,

Tennessee. The facility in Lebanon hosts a number of Chinese nationals who are temporarily

permitted to reside and work in the United States under approved visas. These workers were

selected to come to the U.S. and train Defendant’s workers based on their specialized knowledge

of Defendant’s service, product, management, techniques, research, or procedures and processes.

Defendant denies that these workers were similarly situated to Plaintiff.

       Defendant further denies that it discriminated against Plaintiff based on any protected

characteristic, including race and/or national origin, disability, or pregnancy. Likewise, Defendant

denies that any difference in the terms and conditions of Plaintiff’s employment was based on any

protected characteristic, including race and/or national origin, disability, or pregnancy. Defendant

denies that Plaintiff was constructively discharged or that she was subject to retaliation for having

engaged in any protected activity. Defendant also denies that Plaintiff can establish a claim under

the Tennessee Public Protection Act (“TPPA”) because she did not engage in any activities

protected by the TPPA and moreover, she was not terminated, but instead voluntarily resigned.

       C.        ISSUES RESOLVED: Jurisdiction and venue.



                                                  2

    Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 2 of 7 PageID #: 111
       D.      ISSUES STILL IN DISPUTE: Liability and Damages.

       E.      INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

to Fed. R. Civ. P. 26(a)(1) on or before April 16, 2021.

       F.      CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: Parties will

submit a Joint Report on or before February 28, 2022 to advise the Court of any good faith efforts

to resolve the case. The joint report shall also state whether the parties request referral of the case

for ADR.

       G.      DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before February 14, 2022. Written discovery shall be served no later than

January 14, 2022. A party may not bring a discovery dispute to the Court for resolution before

lead counsel for that party has held a telephonic or in-person discussion with lead counsel for every

one of the parties adverse to it with respect to the dispute (which, in the case of multiple adverse

parties, may occur separately with different adverse parties) and has made a good-faith effort to

resolve the dispute.

       Discovery disputes that cannot be resolved after the required discussion(s) should be

brought promptly to the attention of the Magistrate Judge via a request for a discovery conference.

It will be within the Magistrate Judge’s discretion whether to allow for the filing of discovery-

related motions. All discovery motions shall be filed by no later than February 28, 2022. In

connection with any discovery conference or discovery motion, the applicable parties shall file a

joint discovery dispute statement, which describes the specific discovery request(s) in dispute and

details each party’s position with supporting fact and legal authorities. The joint discovery dispute

statement shall certify that lead counsel for every applicable party held the aforementioned

telephonic or in-person discussion(s) and made a good faith effort to resolve each discovery



                                                   3

    Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 3 of 7 PageID #: 112
dispute presented in the statement. If the joint statement is sufficiently detailed, any party may

adopt by reference the joint statement for purposes of Local Rule 7.01(a)(2) or (a)(3) but must

clearly state in the filing (made in accordance with any timing requirements set forth in Local Rule

7.01(a)(3)) that the joint statement is adopted as the party’s memorandum of law or response, as

the case may be.

         H.      MOTIONS TO AMEND OR TO ADD PARTIES: Any motions to amend or to add

parties shall be filed by no later than March 14, 2022 and must comply with Local Rules 7.01 and

15.01.

         I.      DISCLOSURE AND DEPOSITIONS OF EXPERTS: The plaintiff shall identify

and disclose all expert witnesses and expert reports on or before December 14, 2021. The

defendant shall identify and disclose all expert witnesses and reports on or before January

14, 2022. Rebuttal experts shall be permitted only by leave of court. Unless otherwise provided

for in a separate pretrial order, supplemental expert disclosures, which specifically include, but are

not limited to, any supplemental information to expert reports, must be made in accordance with

Rule 26(a) and (e). Supplemental expert opinions or other expert disclosures not timely disclosed

may be excluded at trial. See Local Rule 39.01(c)(5)(C). Expert depositions shall be completed by

February 14, 2022.

         J.      SUBSEQUENT CASE MANAGEMENT CONFERENCE. A subsequent case

management conference shall be held telephonically on         ________, to address: status of

discovery (including any known or anticipated discovery issues or disputes); prospect for

settlement (including propriety of ADR); and, any other appropriate matters. Plaintiff’s counsel

shall initiate the call.

         I.      DISPOSITIVE MOTIONS: As provided above, the parties must attempt to resolve



                                                  4

    Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 4 of 7 PageID #: 113
the case prior to the filing of dispositive motions. Dispositive motions shall be filed by no later

than April 1, 2022. Responses to dispositive motions shall be filed within 28 days after the filing

of the motion. Briefs or memoranda of law in support of or in opposition to a dispositive motion

shall not exceed 25 pages. Optional replies may be filed within 14 days after the filing of the

response and shall not exceed 5 pages. No motion for partial summary judgment shall be filed

except by permission of the Court. Any party wishing to file such a motion shall first file a separate

motion that gives the justification for filing a partial summary judgment motion in terms of overall

economy of time and expense for the parties, counsel, and the Court.

        J.      ELECTRONIC DISCOVERY. If the parties have reached an agreement on how to

conduct electronic discovery. Therefore, the default standard contained in Administrative Order

No.174-1 need not apply to this case. Any agreement between the parties to address the topics

provided by Administrative Order No. 174-1 must be reduced to writing, signed by counsel, and

either filed as a stipulation of agreed-upon electronic discovery procedures, or, if the parties request

court approval, submitted as a proposed agreed order with an accompanying motion for approval.

In the absence of an agreement, the default standards of Administrative Order No. 174-1 will apply.

        K.      MODIFICATION OF CASE MANAGEMENT ORDER. Any motion to modify

the case management order or any case management deadline shall be filed at least seven (7) days

in advance of the earliest impacted deadline. Unless a joint motion, the motion for modification

must include a statement confirming that counsel for the moving party has discussed the requested

modification or extension with opposing counsel and whether or not there is any objection to the

requested modification or extension. The motion for modification must also include: (i) the trial

date and all deadlines, even unaffected deadlines, so that it will not be necessary for the Court to

review one or more previous case management orders in consideration of the motion and (ii) a



                                                   5

    Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 5 of 7 PageID #: 114
statement that the requested extension will still conform to the requirements of Local Rule

16.01(h)(1) that no dispositive motion deadline, including response and reply briefs, shall be later

than 90 days in advance of the trial date. Motions for extensions should also detail the moving

party’s efforts at diligently complying with the originally schedule deadline and the facts

demonstrating good cause for modification of the deadline as required by Fed. R. Civ. P. 16(b)(4).

         L.       ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The JURY trial of

this action is expected to last approximately four days. A trial date no earlier than August 2022 is

respectfully requested.1

              It is so ORDERED.




                                                         United States Magistrate Judge




1
  The parties were also reminded during the case management conference of their option to consent to final disposition
by the Magistrate Judge pursuant to Fed. R. Civ. P. 73 and Local Rule 73.01. As discussed, if the parties wish to utilize
this option, they may jointly complete and electronically file the form Notice, Consent and Reference of a Civil Action
to a Magistrate Judge found on the Court’s website under the link for Forms. Not consenting will not result in any
adverse consequences, and the Notice should be filed only if all parties consent to final disposition by the Magistrate
Judge.

                                                           6

     Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 6 of 7 PageID #: 115
APPROVED FOR ENTRY:


/s/ Christopher V. Boiano
CHRISTOPHER V. BOIANO (#030076)
Boiano & Boiano LLC
115 Shivel Drive
Hendersonville, TN 37075
P: 615-991-7117
F: 615-296-0390
Attorney for Plaintiff



/s/ Jennifer Gingery Cook
MARTHA L. BOYD (#022029)
JENNIFER GINGERY COOK (#020027)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C
Baker Donelson Center
211 Commerce Street, Suite 800
Nashville, TN 37201
P: (615) 726-5600
F: (615) 744-5760
Attorneys for Defendant




                                     7

  Case 3:20-cv-00974 Document 12 Filed 03/11/21 Page 7 of 7 PageID #: 116
